 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OLATUNJI RAHEEM,                                  No. 2:18-cv-2759 TLN DB PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    YOLO COUNTY DOMESTIC
      RELATIONS,
15

16                       Defendant.
17

18          Plaintiff, Olatunji Raheem, is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). By order

20   signed April 2, 2019, plaintiff’s complaint was dismissed and plaintiff was granted leave to file an

21   amended complaint that cured the defects noted in that order. (ECF No. 4.) Plaintiff was granted

22   twenty-eight days from the date of that order to file an amended complaint and was specifically

23   cautioned that the failure to respond to the court’s order in a timely manner would result in a

24   recommendation that this action be dismissed. The twenty-eight-day period has expired, and

25   plaintiff has not responded to the court’s order in any manner.

26          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

27   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

28   ////
                                                       1
 1           These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. A document containing objections should be titled “Objections to Magistrate

 5   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 6   the specified time may waive the right to appeal the District Court’s order. See Martinez v. Ylst,

 7   951 F.2d 1153 (9th Cir. 1991).

 8   Dated: June 5, 2019

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/raheem2759.fta.f&rs
22

23

24

25

26
27

28
                                                       2
